Name: Council Regulation (EEC) No 1316/85 of 23 May 1985 fixing the amount of aid in respect of silkworms for the 1985/86 rearing year
 Type: Regulation
 Subject Matter: economic policy;  cooperation policy;  executive power and public service;  agricultural activity
 Date Published: nan

 27 . 5 . 85 Official Journal of the European Communities No L 137 / 29 COUNCIL REGULATION (EEC) No 1316 / 85 of 23 May 1985 fixing the amount of aid in respect of silkworms for the 1985 / 86 rearing year Whereas application of the abovementioned criteria entails fixing the amount of aid at the level mentioned below, HAS ADOPTED THIS REGULATION: Article 1 For the 1985 / 86 rearing year , the amount of aid in respect of silkworms as referred to in Article 2 of Regulation (EEC) No 845 / 72 shall be fixed per box of silkworm eggs used , at 108,67 ECU . THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 845 / 72 of 24 April 1972 laying down special measures to encourage silkworm rearing ( J ), and in particular Article 2 ( 3 ) thereof, Having regard to the proposal from the Commission ( 2 ), Having regard to the opinion of the European Parliament ( 3 ), Whereas Article 2 of Regulation (EEC) No 845 / 72 provides that the amount of aid for silkworms reared within the Community must be fixed each year in such a way as to help ensure a fair income for silkworm rearers , taking into account the state of the market in cocoons and raw silk , of foreseeable trends on that market and of import policy ; Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 April 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 May 1985 . For the Council The President C. SIGNORILE (!) OJ No L 100 , 27 . 4 . 1972 , p. 1 . ( 2 ) OJ No C 67 , 14 . 3 . 1985 , p. 29 . ( 3 ) OJ No C 94 , 15 . 4 . 1985 .